Citation Nr: 0014378	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for back strain, 
currently rated at 20 percent disabling. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut. 

During the pendency of the appeal, the BVA, in May 1997 and 
February 1998 decisions, remanded the case for further 
development, and following the attempted accomplishment of 
the requested development, the case was returned to the Board 
for appellate review. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  With 
respect to this claim, however, the Board finds that 
additional development is in order.

In this respect, the Board, in May 1997 and February 1998 
decisions, previously remanded the veteran's claim of 
entitlement to an increased evaluation for back strain. 

With regard to this claim, the Board requested, in the 
February 1998 remand, that the veteran be given an orthopedic 
examination of the low back.  However, although the veteran 
was afforded a VA orthopedic examination of the low back in 
February 1999, all of the development requested in the 
February 1998 remand was not undertaken.  

Further, as the veteran's low back disorder is being 
evaluated based on limitation of motion, any examination done 
for rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the VA examiner, as 
previously requested, did not indicate whether the veteran's 
back exhibited weakened movement, excess fatigability, or 
incoordination.  He further did not express an opinion as to 
whether pain, weakened movement, excess fatigability or 
incoordination significantly limited functional ability 
during flare-ups or when the back is used repeatedly over a 
period of time.  It was also requested that that this 
determination, if feasible, be portrayed in terms of the 
degree of additional range of motion loss during flare-ups.      

Additionally, the VA examiner did not indicate which back 
symptomatology could be attributed to the nonservice-
connected spinal stenosis and which could be attributed to 
the service-connected back strain.  If the symptomatology 
could not be differentiated, the examiner was requested to so 
state.      

The Board may not rely on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
Hence, further development is in order. 

Finally, the RO did not consider the issue of whether service 
connection is warranted for spinal stenosis secondary to the 
veteran's service-connected back strain, considering Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Accordingly, this case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated him for back 
disability since March 19, 1998.  After 
obtaining any necessary release, the RO 
should request copies of treatment 
records from the providers identified.

2.	The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the severity of his service-
connected back strain.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folders, and a copy of this 
REMAND, must be made available to and 
reviewed by the examiner prior to 
conducting the requested examination.  
The report should be typed.  All 
additional evaluations, tests, and 
studies, including X-rays, deemed 
appropriate, should be performed.  In 
evaluating this disorder, this 
examination must include consideration of 
the diagnostic criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  

Findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movement, etc., 
due to the service-connected back strain 
should be included.  The examiner should 
express an opinion as to whether pain, 
weakened movement, excess fatigability, 
or incoordination due to the service-
connected back strain significantly 
limits functional ability during flare-
ups or when the back is used repeatedly 
over a period of time.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  

Additionally, the VA examiner should 
indicate which back symptomatology can be 
attributed to the spinal stenosis and 
which can be attributed to the service-
connected back strain.  If the 
symptomatology cannot be differentiated, 
the examiner should so state.

3.	For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folders.

4. 	Following completion 
of the foregoing, the RO should review 
the claims files to ensure that all of 
the foregoing development has been 
completed in full, to include a review of 
the examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

5.	The RO should consider the issue of 
whether service connection is warranted 
for spinal stenosis secondary to the 
veteran's service-connected back strain, 
considering Allen v. Brown, 7 Vet App. 
439 (1995), which dictates that secondary 
service connection can be awarded for a 
nonservice-connected disability 
aggravated by a service-connected 
disability.

6.	Upon completion of the above 
development, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
supplemental statement of the case, and 
be given an opportunity to respond.  As 
to the issue of entitlement to service 
connection for spinal stenosis secondary 
to the veteran's service-connected back 
strain, if the issue is denied, the 
veteran should be notified of the need to 
file a notice of disagreement if he 
wishes to appeal the RO decision.  If 
such a notice is filed, the RO must issue 
a statement of the case and the veteran 
must be notified of the need to file a 
substantive appeal.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As this claim has been previously remanded, this claim must 
be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


